





THIS NOTE (AS DEFINED BELOW) IS ISSUED IN EXCHANGE FOR (WITHOUT ANY ADDITIONAL
CONSIDERATION) THAT CERTAIN PROMISSORY NOTE IN THE ORIGINAL PRINCIPAL AMOUNT OF
$245,000.00 HAVING AN ORIGINAL ISSUE DATE OF AUGUST 12, 2015. FOR PURPOSES OF
RULE 144 (AS DEFINED IN THE EXCHANGE AGREEMENT (AS DEFINED BELOW)), THIS NOTE
SHALL BE DEEMED TO HAVE BEEN ISSUED ON AUGUST 12, 2015.




CONVERTIBLE PROMISSORY NOTE




U.S. $272,250.00

“Original Issue Date”: August 12, 2015




FOR VALUE RECEIVED, VAPOR HUB INTERNATIONAL INC., a Nevada corporation
(“Borrower”), promises to pay in lawful money of the United States of America to
the order of ILIAD RESEARCH AND TRADING, L.P., a Utah limited partnership, or
its successors or assigns (“Lender”), the principal sum of $272,250.00, together
with all other amounts due under this Convertible Promissory Note (this “Note”).
This Note is issued pursuant to that certain Exchange Agreement with an
effective date of April 15, 2016 (the “Exchange Date”), as the same may be
amended from time to time (the “Exchange Agreement”), by and between Borrower
and Lender, pursuant to which Lender exchanged the Prior Note (as defined in the
Exchange Agreement) for this Note, pursuant to Section 3(a)(9) of the Securities
Act of 1933, as amended.

1.

TRANSACTION DOCUMENTS. Borrower and Lender agree that the terms and provisions
of the Purchase Agreement (as defined in the Exchange Agreement) and the other
Transaction Documents (as defined in the Purchase Agreement) shall be deemed to
apply in all respects to this Note. All references in the Purchase Agreement and
the other Transaction Documents to the term “Note” shall be deemed to mean and
refer to this Note and not the Prior Note.

2.

PAYMENT. Provided there is an outstanding balance (the “Outstanding Balance”) on
the Initial Payment Date (as defined below), within three (3) Trading Days
thereafter Borrower shall deliver to Lender a number of Conversion Shares (as
defined below) to be determined in accordance with the provisions of Section 6.
Borrower shall pay to Lender the entire remaining Outstanding Balance of this
Note in cash on or before July 15, 2016 (the “Maturity Date”). Borrower will
make all payments of sums due hereunder to Lender at Lender’s address set forth
in the Purchase Agreement, or at such other place as Lender may designate in
writing. Unless otherwise agreed or required by applicable law, payments will be
applied first to any unpaid collection costs and late charges, then to accrued
interest and finally to principal.

3.

INTEREST. Interest shall accrue on the Outstanding Balance of this Note at the
rate of ten percent (10%) per annum from the Exchange Date until the same is
paid in full; provided, however, that upon the occurrence of an Event of Default
(as defined below), the Outstanding Balance of this Note shall, upon written
notice from Lender to Borrower, bear interest at the lesser of the rate of
eighteen percent (18%) per annum or the maximum rate permitted by applicable
law, and calculated on the basis of a 360-day year, from the date the applicable
Event of Default occurred until paid.

4.

EXCHANGE FEE; ORIGINAL ISSUE DISCOUNT; TRANSACTION EXPENSES. As set forth in the
Exchange Agreement, Borrower agreed to pay an Exchange Fee (as defined in the
Exchange Agreement) in the amount of $24,750.00, which Exchange Fee is included
in the principal balance of this Note and is fully earned as of the Exchange
Date. In addition, in connection with the Prior Note, Borrower agreed to pay
$40,000.00 as an original issue discount and $5,000.00 to Lender to cover
Lender’s legal fees, accounting costs, due diligence, monitoring and other
transaction costs incurred in connection with the purchase and sale of the Prior
Note, all of which amounts were included in the initial principal balance of

















the Prior Note and are included in the initial principal balance of this Note,
and all of which amounts are fully earned and payable as of the date hereof.

5.

PREPAYMENT. Borrower may pay without penalty all or a portion of the amount owed
earlier than it is due. Early payments of less than all principal, fees and
interest outstanding will not, unless agreed to by Lender in writing, relieve
Borrower of any of Borrower’s obligations hereunder.

6.

CONVERSION PAYMENT.

6.1.

Conversion Price. The conversion price for the conversion payment (the
“Conversion”) due under this Note (the “Conversion Price”) pursuant to Section
6.2 below shall be equal to 70% (the “Conversion Factor”) of the average of the
three (3) lowest Closing Bid Prices (as defined below) in the twenty (20)
Trading Days (as defined below) immediately preceding the Conversion.

6.2.

Conversion Payment. Within three (3) Trading Days of June 15, 2016 (the “Initial
Payment Date”), Borrower shall deliver to Lender a number of shares of fully
paid and non-assessable common stock, $0.001 par value per share (“Common
Stock”), of Borrower equal to $50,000.00 divided by the Conversion Price as of
the Initial Payment Date (the “Conversion Shares”). Lender will provide to
Borrower a conversion notice in the form attached hereto as Exhibit A (the
“Conversion Notice”) by any method of Lender’s choice (including but not limited
to facsimile, email, mail, overnight courier, or personal delivery), which
Conversion Notice shall set forth the number of Conversion Shares deliverable to
Lender with respect to the Conversion. Borrower shall deliver the Conversion
Shares to Lender in accordance with Section 6.3 below.

6.3.

Method of Conversion Share Delivery. On or before the close of business on the
third (3rd) Trading Day following the Initial Payment Date (the “Delivery
Date”), Borrower shall, provided it is DWAC Eligible (as defined below) at such
time, deliver or cause its transfer agent to deliver the Conversion Shares
electronically via DWAC (as defined below) to the account designated by Lender
in the Conversion Notice. If Borrower is not DWAC Eligible, it shall deliver to
Lender or its broker (as designated in the Conversion Notice), via reputable
overnight courier, a certificate representing the number of shares of Common
Stock equal to the number of Conversion Shares to which Lender shall be
entitled, registered in the name of Lender or its designee. For the avoidance of
doubt, Borrower has not met its obligation to deliver Conversion Shares by the
Delivery Date unless Lender or its broker, as applicable, has actually received
the certificate representing the Conversion Shares no later than the close of
business on the Delivery Date pursuant to the terms set forth above. Moreover,
and notwithstanding anything to the contrary herein or in any other Transaction
Document, in the event Borrower or its transfer agent refuses to deliver the
Conversion Shares to Lender on grounds that such issuance is in violation of
Rule 144, Borrower shall deliver or cause its transfer agent to deliver the
Conversion Shares to Lender with a restricted securities legend, but otherwise
in accordance with the provisions of this Section 6.3. In conjunction therewith,
Borrower will also deliver to Lender a written opinion from its counsel or its
transfer agent’s counsel opining as to why the issuance of the Conversion Shares
violates Rule 144.

6.4.

True-Up. On the date that is twenty (20) Trading Days (a “True-Up Date”) from
the date the Conversion Shares become Free Trading (as defined below), there
shall be a true-up where Borrower shall deliver to Lender additional Conversion
Shares (“True-Up Shares”) if the Conversion Price as of the True-Up Date is less
than the Conversion Price used in the Conversion Notice. In such event, Borrower
shall deliver to Lender within three (3) Trading Days of the True-Up Date (the
“True-Up Share Delivery Date”) a number of True-Up Shares equal to the
difference between the number of Conversion Shares that would have been
delivered to Lender on the True-Up Date based on the Conversion Price as of the
True-Up Date and the number of Conversion Shares originally delivered to Lender
pursuant to the Conversion Notice. For the avoidance of doubt, if the Conversion
Price as of the True-Up Date is higher





2













than the Conversion Price set forth in the Conversion Notice, then Borrower
shall have no obligation to deliver True-Up Shares to Lender, nor shall Lender
have any obligation to return any excess Conversion Shares to Borrower under any
circumstance. For the convenience of Borrower only, Lender may, in its sole
discretion, deliver to Borrower a notice (pursuant to a form of notice
substantially in the form attached hereto as Exhibit B) informing Borrower of
the number of True-Up Shares it is obligated to deliver to Lender as of any
given True-Up Date, provided that if Lender does not deliver any such notice
Borrower shall not be relieved of its obligation to deliver True-Up Shares
pursuant to this Section 6.4. Notwithstanding the foregoing, if Borrower fails
to deliver any required True-Up Shares on or before the True-Up Share Delivery
Date, then in such event the Outstanding Balance of this Note will automatically
increase (under Lender’s and Borrower’s expectations that any such increase will
tack back to the Original Issue Date for purposes of determining the holding
period under Rule 144) by a sum equal to the number of True-Up Shares
deliverable as of the True-Up Date multiplied by the Conversion Price for the
Common Stock as of the True-Up Date.

6.5.

Ownership Limitation. Notwithstanding anything to the contrary contained in this
Note or the other Transaction Documents, if at any time Lender shall or would be
issued shares of Common Stock under any of the Transaction Documents, but such
issuance would cause Lender (together with its affiliates) to beneficially own a
number of shares exceeding 9.99% of the number of shares of Common Stock
outstanding on such date (including for such purpose the shares of Common Stock
issuable upon such issuance) (the “Maximum Percentage”), then Borrower must not
issue to Lender shares of Common Stock which would exceed the Maximum
Percentage. For purposes of this section, beneficial ownership of Common Stock
will be determined pursuant to Section 13(d) of the Securities Exchange Act of
1934, as amended. The shares of Common Stock issuable to Lender that would cause
the Maximum Percentage to be exceeded are referred to herein as the “Ownership
Limitation Shares”. Borrower will reserve the Ownership Limitation Shares for
the exclusive benefit of Lender. From time to time, Lender may notify Borrower
in writing of the number of the Ownership Limitation Shares that may be issued
to Lender without causing Lender to exceed the Maximum Percentage. Upon receipt
of such notice, Borrower shall be unconditionally obligated to immediately issue
such designated shares to Lender, with a corresponding reduction in the number
of the Ownership Limitation Shares. By written notice to Borrower, Lender may
increase, decrease or waive the Maximum Percentage as to itself but any such
waiver will not be effective until the 61st day after delivery thereof. The
foregoing 61-day notice requirement is enforceable, unconditional and
non-waivable and shall apply to all affiliates and assigns of Lender.

6.6.

Certain Definitions. Certain terms used in this Section 6 are defined as
follows:

(a)

“Bloomberg” means Bloomberg L.P. (or if that service is not then reporting the
relevant information regarding the Common Stock, a comparable reporting service
of national reputation selected by Lender and reasonably satisfactory to
Borrower).

(b)

“Closing Bid Price” and “Closing Trade Price” means the last closing bid price
and last closing trade price, respectively, for the Common Stock on its
principal market, as reported by Bloomberg, or, if its principal market begins
to operate on an extended hours basis and does not designate the closing bid
price or the closing trade price (as the case may be) then the last bid price or
last trade price, respectively, of the Common Stock prior to 4:00:00 p.m., New
York time, as reported by Bloomberg, or, if its principal market is not the
principal securities exchange or trading market for the Common Stock, the last
closing bid price or last trade price, respectively, of the Common Stock on the
principal securities exchange or trading market where the Common Stock is listed
or traded as reported by Bloomberg, or if the foregoing do not apply, the last
closing bid price or last trade price, respectively, of the Common Stock in the
over-the-counter market on the electronic bulletin board for the Common Stock as
reported by Bloomberg, or, if no closing bid price or last trade price,
respectively, is reported for the





3













Common Stock by Bloomberg, the average of the bid prices, or the ask prices,
respectively, of any market makers for the Common Stock as reported by OTC
Markets Group, Inc., and any successor thereto.

(c)

 “DTC” means the Depository Trust Company or any successor thereto.

(d)

“DTC/FAST Program” means DTC’s Fast Automated Securities Transfer program.

(e)

“DWAC” means the DTC’s Deposit/Withdrawal at Custodian system.

(f)

“DWAC Eligible” means that (i) Borrower’s Common Stock is eligible at DTC for
full services pursuant to DTC’s operational arrangements, including without
limitation transfer through DTC’s DWAC system, (ii) Borrower has been approved
(without revocation) by DTC’s underwriting department, (iii) Borrower’s transfer
agent is approved as an agent in the DTC/FAST Program, (iv) the Conversion
Shares are otherwise eligible for delivery via DWAC; (v) Borrower has previously
delivered all Conversion Shares to Lender via DWAC; and (vi) Borrower’s transfer
agent does not have a policy prohibiting or limiting delivery of the Conversion
Shares via DWAC.

(g)

“Free Trading” means that (i) the Conversion Shares have been cleared and
approved for public resale by the compliance departments of Lender’s brokerage
firm and the clearing firm servicing such brokerage, and (ii) such Conversion
Shares are held in the name of the clearing firm servicing Lender’s brokerage
firm and have been deposited into such clearing firm’s account for the benefit
of Lender.

(h)

“Trading Day” means any day on which the New York Stock Exchange is open for
trading.

7.

EVENT OF DEFAULT. The occurrence and continuance of any of the following shall
constitute an “Event of Default” under this Note:

7.1.

Failure to Pay. Borrower shall fail to pay when due, whether at stated maturity,
upon acceleration or otherwise, any principal or interest payment, or any other
payment required under the terms of this Note on the date due.  

7.2.

Failure to Deliver Conversion Shares. Borrower shall fail to deliver any
Conversion Shares to Lender in accordance with the terms hereof.

7.3.

Breaches of Covenants. Borrower or any other person or entity fails to comply
with or to perform when due any other term, obligation, covenant, or condition
contained in this Note, in the Purchase Agreement, in the Exchange Agreement,
any other Transaction Document, or in any other agreement securing payment of
this Note.

7.4.

Representations and Warranties. Any representation or warranty made by Borrower
to Lender in this Note, the Purchase Agreement, the Exchange Agreement, any
other Transaction Document, or any related agreement shall be materially false,
incorrect, incomplete or misleading in any material respect when made or
furnished.

7.5.

Voluntary Bankruptcy or Insolvency Proceedings. Borrower shall (i) apply for or
consent to the appointment of a receiver, trustee, liquidator or custodian of
itself or of all or a substantial part of its property, (ii) be unable, or admit
in writing its inability, to pay its debts generally as they mature, (iii) make
a general assignment for the benefit of its or any of its creditors, (iv) be
dissolved or liquidated, or





4













(v) commence a voluntary case or other proceeding seeking liquidation,
reorganization or other relief with respect to itself or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
consent to any such relief or to the appointment of or taking possession of its
property by any official in an involuntary case or other proceeding commenced
against it.

7.6.

Involuntary Bankruptcy or Insolvency Proceedings. Proceedings for the
appointment of a receiver, trustee, liquidator, or custodian of Borrower or of
all or a substantial part of its property, or an involuntary case or other
proceedings seeking liquidation, reorganization, or other relief with respect to
Borrower or its debts under any bankruptcy, insolvency or other similar law now
or hereafter in effect shall be commenced and an order for relief entered or
such proceeding shall not be dismissed or discharged within sixty (60) days of
commencement.

7.7.

Government Action. If any governmental or regulatory authority takes or
institutes any action that will materially affect Borrower’s financial
condition, operations or ability to pay or perform Borrower’s obligations under
this Note.

7.8.

Judgment. A judgment or judgments for the payment of money in excess of the sum
of $100,000.00 in the aggregate shall be rendered against Borrower and either
(i) the judgment creditor executes on such judgment or (ii) such judgment
remains unpaid or undischarged for more than sixty (60) days from the date of
entry thereof or such longer period during which execution of such judgment
shall be stayed during an appeal from such judgment.

7.9.

Attachment. Any execution or attachment shall be issued whereby any substantial
part of the property of Borrower shall be taken or attempted to be taken and the
same shall not have been vacated or stayed within thirty (30) days after the
issuance thereof.

7.10.

Failure to Make Required Filings. Borrower shall become delinquent in its filing
requirements as a fully-reporting issuer registered with the United States
Securities and Exchange Commission.

7.11.

Trading Suspension. Trading in Borrower’s Common Stock shall be suspended,
halted, frozen, chilled, reach zero bid or shall otherwise cease trading on
Borrower’s principal trading market.

7.12.

Cross Default. Borrower breaches or any event of default occurs under any term
or provision of any Other Agreement (as defined hereafter), which breach or
default, if capable of being cured, is not cured within ten (10) days following
delivery of written notice of such breach or default by Lender to Borrower. For
purposes hereof, “Other Agreement” means collectively, (i) all existing and
future agreements and instruments between, among or by Borrower (or an
affiliate), on the one hand, and Lender (or an affiliate), on the other hand,
and (ii) any financing agreement or a material agreement that affects Borrower’s
ongoing business operations, excluding in both cases the Transaction Documents.

8.

ACCELERATION; REMEDIES.

8.1.

At any time following the occurrence of an Event of Default (other than an Event
of Default referred to in Sections 7.5 and 7.6), Lender may, by written notice
to Borrower, declare all unpaid principal, plus all accrued interest and other
amounts due hereunder to be immediately due and payable at the Mandatory Default
Amount (as defined below) without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived, anything contained
herein to the contrary notwithstanding. Upon the occurrence or existence of any
Event of Default described in Sections 7.5 and 7.6, immediately and without
notice, all outstanding unpaid principal, plus all accrued interest and





5













other amounts due hereunder shall automatically become immediately due and
payable at the Mandatory Default Amount, without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived, anything
contained herein to the contrary notwithstanding. In addition to the foregoing
remedies, upon the occurrence or existence of any Event of Default, Lender may
exercise any other right, power or remedy permitted to it by law, either by suit
in equity or by action at law, or both. For purposes hereof, the term “Mandatory
Default Amount” means an amount equal to 115% of the Outstanding Balance of this
Note as of the date the Event of Default occurred, plus all interest, fees, and
charges that may accrue on such Outstanding Balance thereafter.

8.2.

Upon the occurrence of a Change in Control (as defined below), and without
further notice to Borrower, all unpaid principal, plus all accrued interest and
other amounts due hereunder, shall become immediately due and payable. For
purposes hereof, a “Change in Control” means a sale of all or substantially all
of a Borrower’s assets, or a merger, consolidation, significant equity
financing, or other capital reorganization of Borrower with or into another
company; provided however that a merger, consolidation, significant equity
financing, or other capital reorganization in which the holders of more than
fifty percent (50%) of the equity of Borrower outstanding immediately prior to
such transaction continue to hold (either by the voting securities remaining
outstanding or by being converted into voting securities of the surviving
entity) more than fifty percent (50%) of the total voting power represented by
the voting securities of such Borrower, or such surviving entity, outstanding
immediately after such transaction shall not constitute a Change in Control.

9.

UNCONDITIONAL OBLIGATION; NO OFFSET. Borrower acknowledges that this Note is an
unconditional, valid, binding and enforceable obligation of Borrower not subject
to offset, deduction or counterclaim of any kind. Borrower hereby waives any
rights of offset it now has or may have hereafter against Lender, its successors
and assigns, and agrees to make all payments due hereunder in accordance with
the terms of this Note.

10.

NO USURY. Notwithstanding any other provision contained in this Note or in any
instrument given to evidence the obligations evidenced hereby: (a) the rates of
interest and charges provided for herein and therein shall in no event exceed
the rates and charges which result in interest being charged at a rate equaling
the maximum allowed by law; and (b) if, for any reason whatsoever, Lender ever
receives as interest in connection with the transaction of which this Note is a
part an amount which would result in interest being charged at a rate exceeding
the maximum allowed by law, such amount or portion thereof as would otherwise be
excessive interest shall automatically be applied toward reduction of the unpaid
principal balance then outstanding hereunder and not toward payment of interest.

11.

ATTORNEYS’ FEES. If this Note is placed in the hands of an attorney for
collection or enforcement prior to commencing arbitration or legal proceedings,
or is collected or enforced through any arbitration or legal proceeding, or
Lender otherwise takes action to collect amounts due under this Note or to
enforce the provisions of this Note, then Borrower shall pay the costs incurred
by Lender for such collection, enforcement or action including, without
limitation, reasonable attorneys’ fees and disbursements.

12.

GOVERNING LAW; VENUE. This Note shall be construed and enforced in accordance
with, and all questions concerning the construction, validity, interpretation
and performance of this Note shall be governed by, the internal laws of the
State of Utah, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of Utah or any other jurisdictions) that
would cause the application of the laws of any jurisdictions other than the
State of Utah. The provisions set forth in the Purchase Agreement to determine
the proper venue for any disputes are incorporated herein by this reference.





6













13.

ARBITRATION OF DISPUTES. Borrower agrees that any dispute arising under this
Note shall be subject to the Arbitration Provisions (as defined in the Purchase
Agreement) set forth as an exhibit to the Purchase Agreement.

14.

WAIVERS. Borrower hereby waives presentment, notice of nonpayment, notice of
dishonor, protest, demand and diligence.

15.

LOSS OR MUTILATION. On receipt by Borrower of evidence reasonably satisfactory
to Borrower of the loss, theft, destruction or mutilation of this Note and, in
the case of any such loss, theft or destruction of this Note, on delivery of an
indemnity agreement reasonably satisfactory in form and amount to Borrower or,
in the case of any such mutilation, on surrender and cancellation of such Note,
Borrower at its expense will execute and deliver, in lieu thereof, a new Note of
like tenor.

16.

NOTICES. Any notice required or permitted hereunder shall be given in the manner
provided in the subsection titled “Notices” in the Purchase Agreement, the terms
of which are incorporated herein by this reference.

17.

AMENDMENT AND WAIVER. This Note and its terms and conditions may be amended,
waived or modified only in writing by Borrower and Lender.

18.

SEVERABILITY. If any part of this Note is construed to be in violation of any
law, such part shall be modified to achieve the objective of the parties to the
fullest extent permitted and the balance of this Note shall remain in full force
and effect.

19.

ASSIGNMENTS. Borrower may not assign this Note without the prior written consent
of Lender. This Note may be offered, sold, assigned or transferred by Lender
without the consent of Borrower.

20.

FINAL NOTE. This Note, together with the Exchange Agreement and the other
Transaction Documents, contains the complete understanding and agreement of
Borrower and Lender and supersedes all prior representations, warranties,
agreements, arrangements, understandings, and negotiations. THIS NOTE, TOGETHER
WITH THE EXCHANGE AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS, REPRESENTS THE
FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
ANY ALLEGED PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

21.

WAIVER OF JURY TRIAL. BORROWER IRREVOCABLY WAIVES ANY AND ALL RIGHTS IT MAY HAVE
TO DEMAND THAT ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR IN ANY
WAY RELATED TO THIS NOTE OR THE RELATIONSHIPS OF THE PARTIES HERETO BE TRIED BY
JURY. THIS WAIVER EXTENDS TO ANY AND ALL RIGHTS TO DEMAND A TRIAL BY JURY
ARISING UNDER COMMON LAW OR ANY APPLICABLE STATUTE, LAW, RULE OR REGULATION.
FURTHER, BORROWER ACKNOWLEDGES THAT IT KNOWINGLY AND VOLUNTARILY IS WAIVING SUCH
PARTY’S RIGHT TO DEMAND TRIAL BY JURY.

22.

TIME IS OF THE ESSENCE. Time is of the essence of this Note and each and every
provision hereof in which time is an element.

23.

LIQUIDATED DAMAGES. Lender and Borrower agree that in the event Borrower fails
to comply with any of the terms or provisions of this Note, Lender’s damages
would be uncertain and difficult (if not impossible) to accurately estimate
because of the parties’ inability to predict future interest rates and





7













other relevant factors. Accordingly, Lender and Borrower agree that any fees,
balance adjustments, default interest or other charges assessed under this Note
are not penalties but instead are intended by the parties to be, and shall be
deemed, liquidated damages.

 [Remainder of page intentionally left blank]





8













IN WITNESS WHEREOF, Borrower has caused this Note to be issued as of the date
first set forth above.

BORROWER:

VAPOR HUB INTERNATIONAL INC.







By:

Name:

Title:


























[Signature Page to Convertible Promissory Note]










EXHIBIT A




Iliad Research and Trading, L.P.

303 East Wacker Drive, Suite 1040

Chicago, Illinois 60601




Vapor Hub International Inc.

Date: __________________

      

Attn: _________________

1871 Tapo Street

Simi Valley, California 93063




CONVERSION NOTICE




The above-captioned Lender hereby gives notice to Vapor Hub International Inc.,
a Nevada corporation (the “Borrower”), pursuant to that certain Convertible
Promissory Note made by Borrower in favor of Lender with an original issue date
of August 12, 2015 (the “Note”), that Lender elects to convert the portion of
the Note balance set forth below into fully paid and non-assessable shares of
Common Stock of Borrower as of the date of conversion specified below. Said
conversion shall be based on the Conversion Price set forth below. In the event
of a conflict between this Conversion Notice and the Note, the Note shall
govern, or, in the alternative, at the election of Lender in its sole
discretion, Lender may provide a new form of Conversion Notice to conform to the
Note. Capitalized terms used in this notice without definition shall have the
meanings given to them in the Note.



A.

Date of Conversion:

____________

B.

Conversion #:

 ____________

C.

Conversion Amount:

 ____________

D.

Conversion Price:  _______________

E.

Conversion Shares:  _______________ (C divided by D)

F.

Remaining Outstanding Balance of Note:  ____________*  

* Subject to adjustments for corrections, defaults, interest and other
adjustments permitted by the Transaction Documents (as defined in the Purchase
Agreement), the terms of which shall control in the event of any dispute between
the terms of this Conversion Notice and such Transaction Documents.




Please transfer the Conversion Shares electronically (via DWAC) to the following
account:

Broker:  

Address:

DTC#:  

Account #:  

Account Name:  




To the extent the Conversion Shares are not able to be delivered to Lender
electronically via the DWAC system, deliver all such certificated shares to
Lender via reputable overnight courier after receipt of this Conversion Notice
(by facsimile transmission or otherwise) to:

_____________________________________

_____________________________________

_____________________________________




[Remainder of page intentionally left blank]




















Sincerely,




Lender:




ILIAD RESEARCH AND TRADING, L.P.




By: Iliad Management, LLC, it General Partner




     By: Fife Trading, Inc., its Manager







            By:

                   John M. Fife, President


























EXHIBIT B




Iliad Research and Trading, L.P.

303 East Wacker Drive, Suite 1040

Chicago, Illinois 60601




Vapor Hub International Inc.

Date: __________________

      

Attn: _________________

1871 Tapo Street

Simi Valley, California 93063




TRUE-UP NOTICE

The above-captioned Lender hereby gives notice to Vapor Hub International Inc.,
a Nevada corporation (the “Borrower”), pursuant to that certain Convertible
Promissory Note made by Borrower in favor of Lender with an original issue date
of August 12, 2015 (the “Note”), of True-Up Conversion Shares related to the
June 15, 2016 (the “Initial Payment Date”) Conversion Notice. In the event of a
conflict between this True-Up Notice and the Note, the Note shall govern, or, in
the alternative, at the election of Lender in its sole discretion, Lender may
provide a new form of True-Up Notice to conform to the Note. Capitalized terms
used in this notice without definition shall have the meanings given to them in
the Note.

TRUE-UP CONVERSION SHARES AND CERTIFICATIONS

AS OF THE TRUE-UP DATE

 

A.

Initial Payment Date: June 15, 2016

B.

True-Up Date: ____________, 201_

C.

Conversion Amount:

$50,000.00

D.

True-Up Conversion Price:  _______________ (lower of (i) Conversion Price in
effect and (ii) Conversion Price as of True-Up Date)

E.

True-Up Conversion Shares:  _______________ (C divided by D)

F.

Conversion Shares delivered: ________________

G.

True-Up Conversion Shares to be delivered: ________________ (only applicable if
E minus F is greater than zero)




[Remainder of page intentionally left blank]




















Sincerely,




Lender:

 




ILIAD RESEARCH AND TRADING, L.P.




By: Iliad Management, LLC, it General Partner




     By: Fife Trading, Inc., its Manager







            By:

                   John M. Fife, President







ACKNOWLEDGED AND CERTIFIED BY:

Borrower:

VAPOR HUB INTERNATIONAL INC.




By:

Name:

Title:




 

 









